Case 1:21-cr-00003-RCL Document 58-1 Filed 07/06/21 Page 1 of 3

EXHIBIT A
Case 1:21-cr-00003-RCL Document 58-1 Filed 07/06/21 Page 2 of 3

 

Albert Watkins

Eee a
From: Albert Watkins

Sent: Thursday, July 01, 2021 11:31 AM

To: Kimberly Paschall (USADC)

Ce:

Subject: USA v. Chansley [21-112 AE SF]

Dear Ms. Paschall:

During the course of the present case, the Government has produced discovery sporadically. As part
of this process, the Government sought and procured a Protective Order with respect to the
Discovery. The Government has indicated it will timely produce all “material” discovery. The events
of January 6, 2021 were memorialized to an extent rarely, if ever, experienced within the context of
federal criminal cases. The Government itself has a wealth of surveillance video footage. Virtually
every attendee in and around the Capitol on January 6, 2021 personally chronicled the events using
their iPhone or other similar video device. Many of the attendees posted their video on one or more
social media platforms. Many held their videos close to their vests resulting in little if any
publication. News media outlets from around the world captured video footage. Independent media
representative from around the world captured video footage. Intelligence and law enforcement
personnel present at the Capitol on January 6, 2021 also captured video footage of events of the
day. By the Government’s own admission, the Government has an overwhelming amount of video
footage of the events of January 6, 2021. During the handlings of January 6 cases, the Government
has garnered and continues to garner access to added video footage from, among other sources, the
general public and the defendants themselves. Upon information and belief, the Government is not
capable of vetting, cataloging and determining materiality of the video footage such as to ensure
that disclosure of same is timely made in all cases to which the footage is material for disclosure
purposes. The “information and belief” in this regard is a function of my personal knowledge relative
to footage given to the Government, familiarity with other January 6 cases both as counsel for other
January 6 defendants and as counsel familiar with other counsel representing January 6 defendants
and the understanding that the footage provided to the Government does not appear to have been
produced to other defendants whose cases warrant similar disclosure by the Government of
material evidence.

Is there a single source repository the Government has created to amass all video footage relating to
the events of January 6, 2021? If so, kindly consider this to be a formal request for access to same
for review to assess materiality to the present case.

Regardless, please confirm with me the specifics of the process by which the Government is
determining that which is material and, thus discoverable, in the January 6 cases.

Very truly yours,

Albert S. Watkins, LC
Watkins LLC, dba
Kodner Watkins

1200 S. Big Bend Blvd.
Case 1:21-cr-00003-RCL Document 58-1 Filed 07/06/21 Page 3 of 3

St. Louis, MO 63117
Phone: 314-727-9111
Email:

“PRIVACY NOTICE**

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

**SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.
